Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-427

IN RE GARY M. ANDERSON
                                                           2017 DDN 72
An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Reg. No. 261644

BEFORE: Beckwith, Associate Judge, and Steadman and Reid, Senior Judges.

                                    ORDER
                           (Filed – September 28, 2017)

      On consideration of the certified order of the Maryland Court of Appeals
indefinitely suspending respondent from the practice of law in the state of
Maryland by consent; this court’s June 9, 2017, order temporarily suspending
respondent in this case and directing him to show cause why functionally
equivalent reciprocal discipline should not be imposed; the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent did not file a response to this court’s show cause order or file the
required D.C. Bar R. XI, § 14 (g) affidavit, it is

        ORDERED that Gary M. Anderson is hereby indefinitely suspended from
the practice of law in the District of Columbia with reinstatement subject to a
fitness requirement and the right to petition for reinstatement after five years or
when reinstated in the state of Maryland, whichever occurs first. See In re
Maignan, 988 A.2d 493, 495 (D.C. 2010) (setting forth the functionally equivalent
discipline for an indefinite suspension without a required minimum period of
suspension); see also In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining
that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c) will prevail
except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002)
(explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For purposes of eligibility to petition for
reinstatement, the suspension will not begin to run until such time as respondent
files a D.C. Bar R. XI, § 14 (g) affidavit.

                                 PER CURIAM